Title: London July 21. Fryday.
From: Adams, John
To: 


       Maj. Langbourne dined with Us again. He was lamenting the difference of Character between Virginia and N. England. I offered to give him a Receipt for making a New England in Virginia. He desired it and I recommended to him Town meetings, Training Days, Town Schools, and Ministers, giving him a short Explanation of each Article. The Meeting house, and Schoolhouse and Training Field are the Scaenes where New England men were formed. Col. Trumbul, who was present agreed, that these are the Ingredients.
       In all Countries, and in all Companies for several Years, I have in Conversation and in Writing, enumerated The Towns, Militia, Schools and Churches as the four Causes of the Grouth and Defence of N. England. The Virtues and Talents of the People are there formed. Their Temperance, Patience, Fortitude, Prudence, and Justice, as well as their Sagacity, Knowledge, Judgment, Taste, Skill, Ingenuity, Dexterity, and Industry.—Can it be now ascertained whether Norton, Cotton, Wilson, Winthrop, Winslow, Saltonstall, or who, was the Author of the Plan of Town Schools, Townships, Militia Laws, Meeting houses and Ministers &c.
      